
	
		IB
		Union Calendar No. 405
		111th CONGRESS
		2d Session
		H. R. 848
		[Report No.
		  111–680]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 4, 2009
			Mr. Conyers (for
			 himself, Mr. Issa,
			 Mr. Berman,
			 Mrs. Blackburn,
			 Mr. Hodes,
			 Ms. Wasserman Schultz,
			 Mr. Weiner,
			 Mr. Cohen,
			 Mr. Nadler of New York,
			 Mr. Wexler,
			 Mr. Peterson,
			 Mr. Johnson of Georgia,
			 Mr. Schiff,
			 Mr. Sherman,
			 Mr. Shadegg,
			 Ms. Jackson-Lee of Texas,
			 Ms. Linda T. Sánchez of California,
			 Ms. Harman, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			December 14, 2010
			Additional sponsors: Ms.
			 Slaughter, Mr. Cooper,
			 Mr. Higgins,
			 Mr. Polis of Colorado,
			 Mr. Moran of Virginia,
			 Mrs. Capps,
			 Mr. Tonko,
			 Mr. Towns,
			 Mr. Holt, Mr. Rothman of New Jersey,
			 Ms. Clarke,
			 Mr. Israel,
			 Mr. Gutierrez,
			 Mr. Cleaver,
			 Mr. Thompson of Mississippi,
			 Ms. Fudge,
			 Mr. George Miller of California,
			 Mr. Wamp, Mr. Van Hollen, Mr.
			 Inslee, Mr. Crowley,
			 Ms. Watson,
			 Mr. Gordon of Tennessee,
			 Ms. Eshoo,
			 Mrs. Maloney,
			 Mr. Tierney,
			 Mr. Brady of Pennsylvania,
			 Ms. Sutton,
			 Mr. Garamendi,
			 Ms. Schakowsky,
			 Ms. Woolsey,
			 Mr. Kennedy,
			 Mr. Deutch, and
			 Mr. Rooney
		
		
			December 14, 2010
			Deleted sponsors: Mr. Adler
			 of New Jersey (added March 3, 2009; deleted July 30, 2009),
			 Ms. Eddie Bernice Johnson of Texas
			 (added March 10, 2009; deleted May 14, 2009), and Ms. Norton (added March 10, 2009; deleted June
			 11, 2009)
		
		
			
		
		
			December 14, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on February 4, 2009
		
		A BILL
		To provide parity in radio performance
		  rights under title 17, United States Code, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Performance Rights
			 Act.
		2.Establishing equitable
			 treatment for terrestrial, cable, satellite, and internet services
			(a)Performance right
			 applicable to radio transmissions generallySection 106(6) of
			 title 17, United States Code, is amended to read as follows:
				
					(6)in the case of sound
				recordings, to perform the copyrighted work publicly by means of an audio
				transmission.
					.
			(b)Inclusion of
			 terrestrial broadcasts in existing performance rightSection
			 114(d)(1) of title 17, United States Code, is amended—
				(1)in the matter preceding
			 subparagraph (A), by striking a digital and inserting
			 an; and
				(2)by striking subparagraph
			 (A).
				(c)Inclusion of
			 terrestrial broadcasts in existing statutory license
			 systemSection 114(j)(6) of title 17, United States Code, is
			 amended by striking digital.
			(d)Ensuring platform
			 paritySection 114(f) of
			 title 17, United States Code, is amended—
				(1)by striking paragraph (1);
				(2)by redesignating paragraphs (2), (3), (4),
			 and (5) as paragraphs (1), (2), (3), and (4), respectively; and
				(3)in paragraph (1), as
			 redesignated—
					(A)in subparagraph (A), by striking
			 under chapter 8 and all that follows through the end of the
			 third sentence and inserting under chapter 8 shall determine reasonable
			 rates and terms of royalty payments for transmissions subject to statutory
			 licensing under subsection (d)(2) during 5-year periods beginning on January 1
			 of the second year following the year in which the proceedings are to be
			 commenced, except in the case of a different transitional period provided under
			 section 6(b)(3) of the Copyright Royalty and Distribution Reform Act of 2004,
			 or such other period as the parties may agree.;
					(B)in subparagraph
			 (B)—
						(i)in the second sentence,
			 by striking eligible nonsubscription transmission; and
						(ii)in the third sentence,
			 by striking eligible nonsubscription services and new
			 subscription and all that follows through subparagraph
			 (A) and inserting services, in addition to the objectives set
			 forth in subparagraphs (A), (B), and (C) of section 801(b)(1), the Copyright
			 Royalty Judges may consider the rates and terms for comparable types of
			 services and comparable circumstances under voluntary license agreements.
			 Notwithstanding section 801(b)(1), the provisions of section 801(b)(1)(D) shall
			 not be taken into account by the Copyright Royalty Judges in any proceeding
			 under this section;
						(C)by striking subparagraph
			 (C) and inserting the following:
						
							(C)The procedures under subparagraphs (A) and
				(B) shall also be initiated pursuant to a petition filed by any copyright owner
				of sound recordings or any transmitting entity indicating that a new type of
				service on which sound recordings are performed is or is about to become
				operational, for the purpose of determining reasonable terms and rates of
				royalty payments with respect to such new type of service for the period
				beginning with the inception of such new type of service and ending on the date
				on which the royalty rates and terms for preexisting services most recently
				determined under subparagraph (A) or (B) and chapter 8 expire, or such other
				period as the parties may
				agree.
							.
					(e)Technical and
			 conforming amendments
				(1)Section
			 114(f)Section 114(f) of
			 title 17, United States Code (as amended by subsection (d)), is further
			 amended—
					(A)in paragraph (1)(B), in
			 the first sentence, by striking paragraph (3) and inserting
			 paragraph (2); and
					(B)in paragraph (4)(C), by
			 striking under paragraph (4) and inserting under
			 paragraph (3).
					(2)Section
			 114(j)Section 114(j)(6) of title 17, United States Code, is
			 amended by striking retransmissions of broadcast transmissions
			 and inserting broadcast transmissions and retransmissions of broadcast
			 transmissions.
				(3)Section
			 804Section 804(b)(3)(C) of title 17, United States Code, is
			 amended—
					(A)in clause (i), by
			 striking and 114(f)(2)(C);
					(B)in clause (iii)(II), by
			 striking 114(f)(4)(B)(ii) and inserting
			 114(f)(3)(B)(ii); and
					(C)in clause (iv), by
			 striking or 114(f)(2)(C), as the case may be.
					3.Treatment for minority,
			 female, religious, rural, small, noncommercial, public, educational, and
			 community stations and certain uses
			(a)Minority, female,
			 religious, rural, small, noncommercial, public, educational, and community
			 radio stations
				(1)In
			 generalSection 114(f)(1) of
			 title 17, United States Code, as redesignated by section 2(d), is amended by
			 adding at the end the following:
					
						(D)(i)Notwithstanding the
				provisions of subparagraphs (A) through (C), each individual terrestrial
				broadcast station that has gross revenues within a range specified in clause
				(ii) may elect to pay for its over-the-air nonsubscription broadcast
				transmissions a royalty fee as provided in clause (ii), in lieu of the amount
				such station would otherwise be required to pay under this paragraph. Such
				royalty fee shall not be taken into account in determining royalty rates in a
				proceeding under chapter 8, or in any other administrative, judicial, or other
				Federal Government proceeding.
							(ii)As provided in clause
				(i), each individual terrestrial broadcast station that has gross revenues in
				any calendar year of—
								(I)less than $100,000 may
				elect to pay for its over-the-air nonsubscription broadcast transmissions a
				royalty fee of $500 per year;
								(II)at least $100,000 but
				less than $500,000 may elect to pay for its over-the-air nonsubscription
				broadcast transmissions a royalty fee of $2,500 per year; and
								(III)at least $500,000 but
				less than $1,250,000 may elect to pay for its over-the-air nonsubscription
				broadcast transmissions a royalty fee of $5,000 per year.
								(E)(i)Notwithstanding the provisions of
				subparagraphs (A) through (C), each individual terrestrial broadcast station
				that is a public broadcasting entity as defined in section 118(f) and that has
				gross revenues within a range specified in clause (ii) may elect to pay for its
				over-the-air nonsubscription broadcast transmissions a royalty fee as provided
				in clause (ii), in lieu of the amount such station would otherwise be required
				to pay under this paragraph. Such royalty fee shall not be taken into account
				in determining royalty rates in a proceeding under chapter 8, or in any other
				administrative, judicial, or other Federal Government proceeding.
							(ii)As provided in clause
				(i), each individual terrestrial broadcast station that is a public
				broadcasting entity as defined in section 118(f) and has gross receipts in any
				calendar year of—
								(I)less than $100,000 may
				elect to pay for its over-the-air nonsubscription broadcast transmissions a
				royalty fee of $500 per year; and
								(II)$100,000 or more may
				elect to pay for its over-the-air nonsubscription broadcast transmissions a
				royalty fee of $1,000 per year.
								(F)Notwithstanding the provisions of
				subparagraphs (A) through (E), each individual terrestrial broadcast station
				that had total gross revenues during the 4 full calendar quarters immediately
				preceding the date of enactment of the Performance Rights Act of—
							(i)less than $5,000,000
				shall not be required to pay a royalty under this paragraph during the 3 years
				immediately following the date of enactment of the Performance Rights Act;
				and
							(ii)$5,000,000 or more shall not be required to
				pay a royalty under this paragraph during the 1 year immediately following the
				date of enactment of the Performance Rights Act.
							The provisions of this subparagraph shall
				not be taken into account in determining royalty rates in a proceeding under
				chapter 8, or in any other administrative, judicial, or other Federal
				Government
				proceeding..
				(2)Payment
			 dateA payment under
			 subparagraph (D) or (E) of section 114(f)(1) of title 17, United States Code,
			 as added by paragraph (1), shall not be due until the due date of the first
			 royalty payments for nonsubscription broadcast transmissions that are
			 determined, after the date of the enactment of this Act, under such section
			 114(f)(2) by reason of the amendment made by section 2(b)(2) of this
			 Act.
				(b)Transmission of
			 religious services; incidental uses of musicSection 114(d)(1) of
			 title 17, United States Code, as amended by section 2(b), is further amended by
			 inserting the following before subparagraph (B):
				
					(A)an eligible
				nonsubscription transmission of—
						(i)services at a place of
				worship or other religious assembly; and
						(ii)an incidental use of a
				musical sound
				recording;
						.
			4.Availability of per
			 program licenseSection
			 114(f)(1)(B) of title 17, United States Code, as redesignated by section 2(d),
			 is amended by inserting after the second sentence the following new sentence:
			 Such rates and terms shall include a per program license option for
			 terrestrial broadcast stations that make limited feature uses of sound
			 recordings.
		5.No harmful effects on
			 songwriters
			(a)No adverse affect on
			 license fees for underlying musical works; Necessity for other
			 licenses
				(1)In
			 generalSection 114(i) of title 17, United States Code, is
			 amended to read as follows:
					
						(i)No adverse affect on
				license fees for underlying musical works; Necessity for other
				licenses
							(1)No adverse affect on
				license fees for underlying musical worksLicense fees payable
				for the public performance of sound recordings under section 106(6) shall not
				be cited, taken into account, or otherwise used in any administrative,
				judicial, or other governmental forum or proceeding, or otherwise, to set or
				adjust the license fees payable to copyright owners of musical works or their
				representatives for the public performance of their works, for the purpose of
				reducing or adversely affecting such license fees. License fees payable to
				copyright owners for the public performance of their musical works shall not be
				reduced or adversely affected in any respect as a result of the rights granted
				by section 106(6).
							(2)Necessity for other
				licensesNotwithstanding the
				grant by an owner of copyright in a sound recording of an exclusive or
				nonexclusive license of the right under section 106(6) to perform the work
				publicly, a licensee of that sound recording may not publicly perform such
				sound recording unless a license has been granted for the public performance of
				any copyrighted musical work contained in the sound recording. Such license to
				publicly perform the copyrighted musical work may be granted either by a
				performing rights society representing the copyright owner or by the copyright
				owner.
							.
				(2)Conforming
			 amendmentSection
			 114(d)(3)(C) of title 17, United States Code, is hereby repealed.
				(b)Public performance
			 rights and royaltiesNothing in this Act or the amendments made
			 by this Act shall adversely affect in any respect the public performance rights
			 of or royalties payable to songwriters or copyright owners of musical
			 works.
			(c)Preservation of
			 royalties on underlying works publicly performed by terrestrial broadcast
			 stationsSection 114(f) of
			 title 17, United States Code, (as amended by section 2(d)) is further amended
			 by adding at the end the following new paragraph:
				
					(5)Notwithstanding any other provision of this
				section, under no circumstances shall the rates established by the Copyright
				Royalty Judges for the public performance of sound recordings be cited, taken
				into account, or otherwise used in any administrative, judicial, or other
				governmental forum or proceeding, or otherwise, to reduce or adversely affect
				the license fees payable to copyright owners of musical works or their
				representatives for the public performance of their works by terrestrial
				broadcast stations, and such license fees for the public performance of musical
				works shall be independent of license fees paid for the public performance of
				sound
				recordings.
					.
			6.Payment of certain
			 royaltiesSection 114(g) of
			 title 17, United States Code, is amended—
			(1)by amending paragraph (1)
			 to read as follows:
				
					(1)Except in the case of a transmission to
				which paragraph (5) applies or a transmission licensed under a statutory
				license in accordance with subsection (f) of this section, the following shall
				apply:
						(A)A featured recording artist who performs on
				a sound recording that has been licensed for public performance by means of an
				audio transmission shall be entitled to receive payments from the copyright
				owner of the sound recording in accordance with the terms of the artist's
				contract.
						(B)(i)In a case in which the copyright owner of a
				sound recording has licensed the sound recording for the public performance of
				the sound recording by means of an audio transmission, the copyright owner
				shall deposit 1 percent of the receipts from the license with the American
				Federation of Musicians and American Federation of Television and Radio Artists
				Intellectual Property Rights Distribution Fund (or any successor entity) (in
				this subparagraph referred to as the Fund) to be distributed to
				nonfeatured performers who have performed on sound recordings. The sound
				recording copyright owner shall make such deposits for receipts received during
				the first half of a calendar year by August 15 and for receipts received during
				the second half of a calendar year by February 15 of the following calendar
				year.
							(ii)A sound recording copyright owner shall
				include with deposits under clause (i) information regarding the amount of such
				deposits attributable to each licensee and, subject to obtaining consent, if
				necessary, from such licensee, for each sound recording performed by means of
				an audio transmission by such licensee during the applicable time period, and
				to the extent included in the accounting reports provided by the licensee to
				the sound recording copyright owner—
								(I)the identity of the artist;
								(II)the International Standard Recording Code
				of the sound recording;
								(III)the title of the sound
				recording;
								(IV)the number of times the
				sound recording was transmitted; and
								(V)the total amount of
				receipts collected from that licensee.
								(iii)The Fund shall make the distributions
				described in clause (i) as follows: 50 percent shall be paid to nonfeatured
				musicians (whether or not members of the American Federation of Musicians) and
				50 percent shall be paid to nonfeatured vocalists (whether or not members of
				the American Federation of Television and Radio Artists). The Fund may, prior
				to making such distributions, deduct the reasonable costs related to making
				such distributions.
							(iv)The sound recording copyright owner shall
				not be required to provide any additional information to the Fund other than
				what is required under this subparagraph. Sound recording copyright owners
				shall use reasonable good faith efforts to include in all relevant licenses a
				requirement to report the information identified in subclauses (I) through (V)
				of clause (ii). Amounts required under clause (i) that are not paid by the date
				specified in such clause shall be subject to interest at the rate of 6 percent
				per annum for each day of nonpayment after the date the payment was
				due.
							;
			(2)in paragraph (2)(A), by
			 striking digital; and
			(3)by adding at the end the
			 following new paragraph:
				
					(5)Notwithstanding paragraph (1), to the
				extent that a license granted by the copyright owner of a sound recording to a
				terrestrial broadcast station extends to such station’s nonsubscription
				broadcast transmissions otherwise licensable under a statutory license in
				accordance with subsection (f), the station shall pay to the agent designated
				to distribute statutory licensing receipts from the licensing of transmissions
				in accordance with subsection (f), 50 percent of the total royalties that the
				station is required to pay for such transmissions under the applicable license
				agreement. That agent shall distribute such payments in proportion to the
				distributions provided in subparagraphs (B) through (D) of paragraph (2), and
				such payments shall be the sole payments to which featured and nonfeatured
				artists are entitled by virtue of such transmissions under the direct license
				with that
				station.
					.
			7.No effect on local
			 communitiesSection 114(f) of
			 title 17, United States Code, (as amended by section 5(c)) is further amended
			 by adding at the end the following new paragraph:
			
				(6)Neither this subsection nor the payment of
				royalties by broadcasters hereunder shall affect in any respect the public
				interest obligations of a broadcaster to its local community under part 73 of
				title 47 of the Code of Federal
				Regulations.
				.
		8.Preservation of
			 diversitySection 114(f) of
			 title 17, United States Code, (as amended by section 7) is further amended by
			 adding at the end the following new paragraph:
			
				(7)Preservation of
				diversityThe Copyright
				Royalty Judges shall, in making determinations or adjustments of rates and
				terms of copyright royalty payments for public performances of sound
				recordings, consider evidence on the effect of such rates and terms on—
					(A)religious,
				minority-owned, female-owned, small, and noncommercial broadcasters;
					(B)non-music programming, including local news
				and information programming for stations that are part of station groups in
				which all stations within the group are located in one designated market area
				(as such term is defined in section 122(j)(2)(C)); and
					(C)religious, minority or
				minority-owned, and female or female-owned royalty
				recipients.
					.
		
	
		December 14, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
